Exhibit 10.1

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA

 

IN RE SYNTROLEUM CORP.

SHAREHOLDER LITIGATION

  

Case No. CJ-2013-5807

(Consolidated)               

This Document Relates To:

ALL ACTIONS

  

STIPULATION AND AGREEMENT OF COMPROMISE, SETTLEMENT AND RELEASE

This Stipulation of Settlement regarding all issues related to the Transaction
(hereinafter the “Stipulation,” and together with the proposed settlement of
those issues to be approved by the Court, the “Settlement”) is entered into as
of June 23, 2016, by and among Sooner Holdings Trust (f/k/a Syntroleum
Corporation and Sooner Holdings, Inc., and hereinafter “Syntroleum”), Karen L.
Power, P. Anthony Jacobs, James R. Seward, Alvin R. Albe, Edward G. Roth, Frank
M. Bumstead, Robert B. Rosene, Jr., Renewable Energy Group, Inc., REG Synthetic
Fuels, LLC, and Lead Plaintiff Thomas Victor (excluding Syntroleum, the
“Parties”) in the consolidated putative class action captioned under the case
name In re Syntroleum Corporation Shareholder Litigation, Consolidated
CJ-2013-5807 (the “Consolidated Action”), pending in the District Court in and
for Tulsa County, State of Oklahoma (the “Court”), by and through the
undersigned counsel, subject to the approval of the Court.

RECITALS

WHEREAS, on December 17, 2013, Syntroleum Corporation and Renewable Energy
Group, Inc. (“REG”) announced that they had entered into an Asset Purchase
Agreement (the “Agreement”) by and among REG, REG Synthetic Fuels, LLC, a wholly
owned subsidiary of REG (“Purchase Sub”), and Syntroleum which contemplated the
purchase of substantially all of the assets of Syntroleum (which, combined with
any amendment or modification thereof and any transactions or actions
contemplated therein, the “Transaction”);

 

1



--------------------------------------------------------------------------------

WHEREAS, on December 26, 2013, Daniel Baxter, on behalf of himself and all
others similarly situated, filed an action in the District Court in and for
Tulsa County, styled Baxter v. Syntroleum Corp. et al., CJ-2013-05807 (the
“Baxter Action”), alleging, among other things, that Syntroleum’s Principal
Financial Officer, Karen L. Power, and Syntroleum’s board of directors: P.
Anthony Jacobs, James R. Seward, Alvin R. Albe, Edward G. Roth (then also
Syntroleum’s President and Chief Executive Officer), Frank M. Bumstead, Robert
B. Rosene, Jr. (the “Individual Defendants”) and Syntroleum Corporation had
breached their fiduciary duties in connection with their consideration and
approval of the Transaction, and that REG and Purchase Sub (the “REG Defendants”
and together with the Individual Defendants, the “Defendants”)1 had aided and
abetted those breaches of fiduciary duty;

WHEREAS, on December 30, 2013, Philip Crawley, on behalf of himself and all
others similarly situated, filed an action in the Court, styled Crawley v. Roth
et al., CJ-2013-05853 (the “Crawley Action”), and on January 10, 2014, George
Kashouh and Thomas Victor, on behalf of themselves and all others similarly
situated, filed an action in the Court, styled Kashouh et al. v. Syntroleum
Corp. et al., CJ-2014-00126 (the “Kashouh Action”), each also challenging the
Transaction;

WHEREAS, the Court consolidated the Baxter, Crawley, and Kashouh Actions
(collectively, the “Actions”), thereafter styled In re Syntroleum Corp.
Shareholder Litigation, Lead Case No. CJ-2013-5807, and on February 12, 2014,
appointed Faruqi & Faruqi, LLP as Lead Counsel for the putative class with
Jones, Gotcher & Bogan PC as Liaison Counsel for Lead Counsel;

 

1  On April 16, 2014, Plaintiffs filed a Notice of Dismissal Without Prejudice
of Syntroleum. Unless the context or language indicates otherwise, the term
“Defendants” herein does not include Syntroleum.

 

2



--------------------------------------------------------------------------------

WHEREAS, after arm’s-length negotiations, on March 7, 2014, counsel to the
Parties in the Consolidated Action agreed to certain supplemental disclosures,
which were later contained in the definitive proxy statement/prospectus filed by
Syntroleum on April 15, 2014 (together with earlier versions, the “Proxy”) and
reached an agreement-in-principle concerning the proposed settlement of certain
claims related to disclosure issues in the Consolidated Action, which was set
forth in a separate Memorandum of Understanding relating to disclosure issues
executed on June 30, 2014 (the “Disclosure MOU”);

WHEREAS, on June 3, 2014, Syntroleum held a special meeting of its stockholders,
its stockholders voted to approve the Transaction, and the Transaction closed;

WHEREAS, on September 19, 2014, the plaintiffs filed a Second Amended Class
Action Petition, a revised version of which remains the operative version of the
petition for all Actions consolidated into the Consolidated Action (“the
Petition”);

WHEREAS, in July and October 2015 the Court issued orders respectively granting
the REG Defendants’ motion to dismiss and denying the Individual Defendants’
motion to dismiss the Petition;

WHEREAS, on January 15, 2016, the Court granted the REG Defendants’ motion for
attorneys’ fees and related costs in this case pursuant to 18 OK Stat. § 1126
(2014), in an amount that remains to be determined (the “REG Fee Order”);

WHEREAS, the Plaintiffs have moved the Court to reconsider the REG Fee Order
(and in particular the portion of the REG Fee Order holding that the claims
asserted by the Plaintiffs were derivative claims), which the REG Defendants
have opposed;

 

3



--------------------------------------------------------------------------------

WHEREAS, the Court scheduled a hearing on Plaintiffs’ motion to reconsider the
REG Fee Order which was subsequently adjourned to June 2, 2016;

WHEREAS, on April 11, 2016, the Individual Defendants filed a motion to dismiss
the case on the grounds that the Plaintiffs have failed to state a claim in
light of the Court’s rulings in the REG Fees Award;

WHEREAS, the Parties continue to dispute whether the claims asserted by the
Petition are direct claims or derivative claims;

WHEREAS, on April 12, 2016, Plaintiffs and the Individual Defendants
participated in a non-binding mediation session with Robert Meyer as mediator,
held at the offices of Loeb & Loeb LLP in New York City (the “Mediation”);

WHEREAS, after the Mediation, counsel for the Plaintiffs, the REG Defendants,
and the Individual Defendants engaged in extensive arm’s-length discussions and
negotiations concerning a possible settlement of all claims and issues in the
Consolidated Action;

WHEREAS, the Parties acknowledge that the issue of whether the Consolidated
Action asserts direct or derivative claims has been the subject of dispute at
the time that the Parties reached an agreement-in-principle to settle, and,
therefore, the Parties have agreed to follow the settlement procedures
prescribed under both Oklahoma Statutes, tit. 12, §2023 and §2023.1;

WHEREAS, Syntroleum, REG and Piper Jaffray produced over 100,000 pages of
documents during discovery in this matter, which Plaintiffs’ counsel analyzed
and reviewed as well as conducted two depositions of material witnesses involved
in the Transaction;

WHEREAS, Plaintiffs believe that their claims had substantial merit when filed,
and are settling the Consolidated Action because they believe that such
settlement provides Syntroleum’s former stockholders substantial benefits and
because Plaintiffs recognize the uncertainties inherent in future litigation,
including an appeal;

 

4



--------------------------------------------------------------------------------

WHEREAS, counsel for Plaintiffs and the Plaintiffs themselves believe that the
terms contained in this Stipulation are fair, reasonable, and adequate to
Syntroleum’s former stockholders, and that it is reasonable to pursue a
settlement of all claims and issues in the Consolidated Action based upon those
terms and the procedures outlined herein; and

WHEREAS, each Defendant has denied, and continues to deny, that he, she, or it
committed or aided and abetted the commission of any breach of fiduciary duty;
engaged in any of the wrongful acts alleged in the Consolidated Action or any of
the Actions; or committed or threatened to commit any violations of law or
breaches of duty to the Plaintiffs, Syntroleum stockholders, or anyone else; and
each Defendant expressly maintains that he, she, or it diligently and
scrupulously complied with his, her, or its fiduciary and other legal duties, to
the extent such duties exist, and entered into the Disclosure MOU and is
entering into this Stipulation solely to eliminate the burden, expense, and
uncertainties inherent in further litigation;

NOW, THEREFORE, it is hereby stipulated and agreed, subject to the approval of
the Court, as follows:

1. Settlement Fund. In consideration for the full settlement and release of the
Settled Claims (defined below), and on the terms and subject to the conditions
set forth herein, the Individual Defendants agree to pay the sum of
$2,800,000.00, subject to the conditions in Paragraphs 3 and 10 below (the
“Settlement Fund”), from which sum shall be paid any attorneys’ fees and
expenses and incentive award awarded to Plaintiffs. A Settlement Administrator
to be approved by the Parties shall distribute or cause to be distributed the
Settlement Fund (minus any attorneys’ fees or costs and an incentive award
awarded by the

 

5



--------------------------------------------------------------------------------

Court pursuant to Paragraph 12 herein, and the pro rata share of any Class
Members who elect to opt out of this Settlement or who are otherwise not
eligible to receive payments from the Net Settlement Fund under the provisions
herein) (the “Net Settlement Fund”), to the Sooner Holdings Trust; the Net
Settlement Fund shall in turn be distributed, pro rata, to the holders of record
of Syntroleum stock as of June 11, 2014 who have not opted out of this
Settlement and who are eligible to receive distributions from the Net Settlement
Fund; provided, however, that no distributions from the Net Settlement Fund
shall be made to those Class Members who were the beneficial owners of less than
one (1) share of Syntroleum stock as of June 11, 2014. The Individual Defendants
shall fund the settlement within the later of ten (10) calendar days after the
date upon which the Effective Date (defined below) has occurred and thirty
(30) days after the Individual Defendants’ insurer has received all information
necessary to process the payment.

2. Any member of the Class may enter an appearance in the Action, at his, her,
or its own expense, individually or through counsel of his, her, or its own
choice. All Class members who do not enter an appearance will be represented by
Plaintiffs’ Counsel.

3. Any person falling within the definition of the Class may, upon request, be
excluded from or “opt out” of the Class. Any such person must submit to the
Settlement Administrator a request for exclusion (“Request for Exclusion”), by
First-Class Mail, or hand-delivered such that it is received no later than ten
(10) calendar days before the Settlement Hearing. A Request for Exclusion must
be signed and state (a) the name, address, and telephone number of the person
requesting exclusion; (b) the person’s holdings in Syntroleum common stock on
December 17, 2013, the person’s holdings on June 11, 2014, and all transactions
between December 17, 2013 and June 11, 2014; (c) that the person wishes to be
excluded from

 

6



--------------------------------------------------------------------------------

the Class; and (d) the person agrees to cooperate with the Settlement
Administrator or designee thereof to provide all information reasonable and
necessary to effectively ensure their shares are excluded from distributions
from the Net Settlement Fund. All persons who submit valid and timely Requests
for Exclusion in the manner set forth in this paragraph shall have no rights
under the Stipulation, shall not share in the distribution of the Net Settlement
Fund, shall not be bound by the Stipulation or any final judgment, and their pro
rata share of the Settlement Fund shall be deducted from the Settlement Fund and
excluded from the Net Settlement Fund.

4. Settlement Class. The Plaintiffs and Defendants agree, for settlement
purposes only, subject to Court approval, to the conditional certification of an
opt-out class pursuant to Oklahoma Statutes, tit. 12, §§ 2023(A) and 2023(B)(3),
defined as all holders of Syntroleum stock (and all representatives thereof) who
held Syntroleum stock at any time between December 17, 2013 and the date of the
filing of Syntroleum’s certificate of dissolution with the Secretary of State of
Delaware (June 11, 2014), excluding any member that seeks timely exclusion or
opt out, the Defendants named in the Second Amended Consolidated Class Action
Petition or any of its predecessor petitions in this Consolidated Action or any
of the Actions consolidated herein, and any person, firm, trust, corporation, or
other entity related to or affiliated with any Defendant (the “Class”). The
Defendants named in the Petition or any of its predecessor petitions in this
Consolidated Action or any of the Actions consolidated herein agree to cooperate
with the Settlement Administrator or designee thereof to provide all information
reasonable and necessary to effectively ensure their shares, and the shares of
and any person, firm, trust, corporation, or other entity related to or
affiliated with any Defendant, are excluded from distributions from the Net
Settlement Fund. “Related” as used in this paragraph with respect to a natural
person means any first degree relative (spouse, parent, sibling or child), and
with respect to a corporation means any officer or director thereof.

 

7



--------------------------------------------------------------------------------

5. Submission and Application to the Court. As soon as practicable after
execution of this Stipulation, the Parties shall apply to the Court for entry of
an order granting preliminary approval of this stipulation substantially in the
form attached hereto as Exhibit A, providing, among other things: (i) for
approval of the manner and form of notice to the Class, attached hereto as
Exhibit B (the “Notice”); and (ii) for scheduling a hearing for the Court’s
final consideration of this Stipulation, certification of the Class, and
Plaintiffs’ counsel’s application for attorneys’ fees and expenses and an
incentive award for Plaintiff Thomas Victor (“Lead Plaintiff”), which
Plaintiffs’ counsel believes are warranted by the Settlement contemplated herein
(the “Settlement Hearing”).

6. Notice. Within fourteen (14) days following entry of the Scheduling Order,
the Individual Defendants or the Settlement Administrator shall: (i) cause a
copy of the Notice to be mailed by United States mail, postage pre-paid, to all
members of the Class who can be identified with reasonable effort, at their last
known addresses appearing in the stock transfer records maintained by or on
behalf of Syntroleum; and (ii) issue a Press Release through PRNewswire or
BusinessWire (or such other means as may be required by due process) disclosing
the Settlement with a web link where a copy of the Notice will be posted on the
Settlement Administrator’s website. The Notice shall specify that all record
holders in the Class who were not also the beneficial owners of common shares of
Syntroleum stock (“Shares”) are directed to forward the Notice to the beneficial
owners of those Shares or to provide the Settlement Administrator with a list of
the names and addresses of beneficial owners of such Shares within five
(5) business days after receipt of the Notice. The Settlement Administrator

 

8



--------------------------------------------------------------------------------

shall use reasonable efforts to give notice to such beneficial owners of Shares
by (a) making additional copies of the Notice available to any record holders
who, before the Settlement Hearing, request the same for the purpose of
distribution to such beneficial owners of Shares, and/or (b) mailing copies of
the Notice to beneficial owners of Shares whose addresses have been provided to
the Settlement Administrator by the record holders of such Shares. Notice of the
proposed settlement to the Class shall be paid and provided by the Individual
Defendants at the Individual Defendants’ expense in accordance with the
Scheduling Order attached hereto as Exhibit A. At least ten (10) business days
before the Settlement Hearing, one or all of the Defendants shall file with the
Court an affidavit evidencing dissemination of the Notice to the Class.

7. Order and Final Judgment. If this Settlement is approved by the Court, the
Parties shall jointly seek entry of an Order and Final Judgment (the “Order and
Judgment”) substantially in the form attached hereto as Exhibit C. The Judgment
shall, among other things: (i) certify the Class as an opt-out class pursuant to
Oklahoma Statutes, tit. 12, §§ 2023(A) and 2023(B)(3); (ii) certify Plaintiff
Thomas Victor as the Class representative; (iii) approve this Settlement as
fair, reasonable and adequate and in the best interests of the Class under
Oklahoma Statutes, tit. 12, §§ 2023(E)(2) and 2023.1; (iv) dismiss the
Consolidated Action with prejudice on the merits as against any and all
Defendants, without fees or costs to any party except as herein may be provided;
(v) provide for the release of claims as described herein; (vi) reserve
jurisdiction for the purpose of effectuating this Settlement; (vii) rule on
Plaintiffs’ motion for an award of attorneys’ fees and expenses and incentive
award to Plaintiff Thomas Victor as may be made as set forth herein and pursuant
to Oklahoma Statutes, tit. 12, § 2023(G); and (viii) enjoin all members of the
Class from prosecuting or continuing to litigate any Settled Claim (as defined
below) against any Released Person (as defined below).

 

9



--------------------------------------------------------------------------------

8. Final Approval. Final Approval means that the Court has entered the Judgment
and that the Judgment is final and no longer subject to further appeal or
review, whether by affirmance on or exhaustion of any possible appeal or review,
by writ of certiorari or otherwise, or by lapse of time or otherwise. The
Parties agree that if the Judgment is set aside, materially modified, or
overturned, and is not fully reinstated on reconsideration, reargument, or
further appeal, the Judgment shall not become final and conclusive.

9. Release of Claims.

a. The Order and Judgment shall provide for the full and complete release of,
dismissal with prejudice of, and a permanent injunction barring, among other
things, any and all manner of claims, demands, rights, actions, causes of
action, liabilities, damages, losses, obligations, judgments, duties, suits,
costs, expenses, matters, and issues known or unknown, asserted or unasserted,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent
or unapparent, that have been or could have been asserted in the Consolidated
Action, any of the Actions, or any other court, tribunal, or proceedings
(including but not limited to any claims arising under federal, state, foreign,
statutory or common law, including the federal securities laws, any state
disclosure law or any claims for quasi-appraisal), by or on behalf of Plaintiffs
or any member of the Class or derivatively on behalf of Syntroleum, whether
individual, direct, class, derivative, representative, legal, equitable, or any
other type or in any other capacity (collectively, the “Releasing Persons”),
against the Individual Defendants, Syntroleum, Piper Jaffray & Co., Renewable
Energy Group, Inc., REG Synthetic Fuels, LLC, REG Geismar, LLC,

 

10



--------------------------------------------------------------------------------

Sooner Holdings Trust, the Trustee of Sooner Holdings Trust, or any of their
respective families, parent entities, controlling persons, associates,
affiliates, investment funds, or subsidiaries and each and all of their
respective past or present officers, directors, stockholders, principals,
representatives, employees, attorneys, financial or investment advisors,
insurers, consultants, accountants, investment bankers, commercial bankers,
entities providing fairness opinions, advisors or agents, heirs, executors,
trustees, general or limited partners or partnerships, limited liability
companies, members, joint ventures, personal or legal representatives, estates,
administrators, predecessors, successors, or assigns (the “Released Persons”),
whether or not each of the Released Persons was named, served with process, or
appeared in the Consolidated Action or any of the Actions, which any of the
Releasing Persons ever had, now have, or may have had by reason of, arising out
of, relating to, or in connection with (i) the acts, events, facts, matters,
transactions, occurrences, statements, representations, or omissions, or any
other matters whatsoever that were or that could have been set forth in the
Petition, or any of its predecessor petitions in this Consolidated Action or the
Actions; (ii) the Transaction, or (iii) the Proxy and any other agreements,
compensation or disclosures made in connection with the Transaction (the
“Settled Claims”).

b. The Order and Judgment shall provide for the release by the Defendants of any
and all claims or sanctions, known or unknown, accrued or unaccrued, against
Plaintiffs and Plaintiffs’ counsel arising out of or relating to the acts,
events, facts, matters, transactions, occurrences, statements, or
representations, or any other matter whatsoever set forth in or otherwise
related, directly or indirectly, to the Transaction; provided, however, that the
release shall not include any release of the right by the Parties and the
proposed Class members to enforce this Stipulation or the Settlement, or to opt
out, object to or otherwise seek relief pursuant to Oklahoma Statutes, tit. 12,
§§ 2023 or 2023.1 with respect to the Settlement, or the Order and Final
Judgment, or the award of attorneys’ fees and expenses to Plaintiffs’ counsel,
or to be heard at the Settlement Hearing.

 

11



--------------------------------------------------------------------------------

c. Unknown Claims Released. The Parties and Syntroleum hereto expressly
acknowledge and agree that the Settlement is intended to extinguish all of the
Settled Claims. Upon Final Approval of the Settlement, the Releasing Persons
waive and relinquish, to the fullest extent permitted by law, the provisions,
rights, and benefits of any state, federal, or foreign law or principle of
common law, which may have the effect of limiting the release set forth above,
including any rights pursuant to section 1542 of the California Civil Code (or
any similar, comparable or equivalent provision of any federal, state, or
foreign law, or principle of common law) which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Releasing Persons acknowledge that both the foregoing waiver and the
inclusion of “Unknown Claims” (defined below) in the definition of “Settled
Claims” were separately bargained for, each is a material element of the
Settlement, and each was relied upon by each and all of the Parties and
Syntroleum in entering into this Stipulation. The Releasing Persons acknowledge
that they may discover facts in addition to or different from those that they
now know or believe to be true with respect to the Settled Claims, but that it
is their intention to completely, fully, finally and forever compromise, settle,
release, discharge, extinguish, and dismiss any and all Settled Claims, known or
unknown, suspected or unsuspected, contingent or absolute, accrued or unaccrued,
apparent or unapparent, which now exist, or heretofore existed, or may hereafter
exist, and without regard to the subsequent discovery or existence of additional
or different facts. The Plaintiffs acknowledge, and the members of the Class by
operation of law

 

12



--------------------------------------------------------------------------------

shall be deemed to have acknowledged, that “Unknown Claims” are expressly
included in the definition of “Settled Claims.” “Unknown Claims” means any claim
that the Plaintiffs or any member of the Class does not know or suspect exists
in his, her or its favor, or derivatively in Syntroleum’s favor, at the time of
the release of the Settled Claims as against one or more of the Released
Persons, including without limitation those which, if known, might have affected
the decision to enter into or object to the Settlement.

d. In entering into this Stipulation, Plaintiffs and the Class assume the risk
of any mistake of fact or law if the Plaintiffs should later discover that any
fact they relied upon in entering into this Settlement is not true, or that
their understanding of the facts or law was incorrect, and in such event the
Plaintiffs shall not be entitled to seek rescission or modification of the
Disclosure MOU, this Stipulation, or the Settlement, or otherwise attack the
validity of the Settlement, based on any such mistake. This Settlement is
intended to be final and binding upon Plaintiffs and the Class regardless of any
mistake of fact or law.

e. All members of the Class (except Persons who request exclusion pursuant to
Paragraph 3 above and satisfy the terms thereof) shall be bound by all
determinations and judgments in the Consolidated Action concerning the
Settlement, including, but not limited to, the releases provided for therein,
whether favorable or unfavorable to the Class, regardless of whether such
persons seek or obtain by any means any distribution from the Settlement Fund or
the Net Settlement Fund.

f. The Order and Judgment shall provide that, effective upon entry of the Order
and Judgment, and the Settlement becoming Final, Syntroleum and the Individual
Defendants, on behalf of themselves and their parents, subsidiaries, affiliates,
directors, officers, employees, agents, attorneys, personal or legal
representatives, heirs, successors, assigns and insurance

 

13



--------------------------------------------------------------------------------

carriers, fully and completely release, dismiss with prejudice and consent to a
permanent injunction barring any and all claims, demands, rights, actions,
causes of action, liabilities, damages, losses, obligations, judgments, duties,
suits, costs, expenses, matters, and issues known or unknown, asserted or
unasserted, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured, accrued or
unaccrued, apparent or unapparent, that they have or had against the REG
Defendants, their parents, subsidiaries, affiliates, directors, officers,
employees, agents, attorneys and insurance carriers, pertaining in any way to
the defense or settlement of the Consolidated Actions, including but not limited
to claims for indemnity or contribution.

g. The Order and Judgment shall provide that, effective upon entry of the Order
and Judgment, and the Settlement becoming Final, the REG Defendants, on behalf
of themselves and their parents, subsidiaries, affiliates, directors, officers,
employees, agents, attorneys and insurance carriers, fully and completely
release, dismiss with prejudice and consent to a permanent injunction barring
any and all claims, demands, rights, actions, causes of action, liabilities,
damages, losses, obligations, judgments, duties, suits, costs, expenses,
matters, and issues known or unknown, asserted or unasserted, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, liquidated or
unliquidated, matured or unmatured, accrued or unaccrued, apparent or
unapparent, that they have or had against Syntroleum, its parents, subsidiaries,
affiliates, directors, officers, employees, agents, attorneys and insurance
carriers, or the Individual Defendants and their personal or legal
representatives, heirs, successors, assigns and insurance carriers, pertaining
in any way to the defense or settlement of the Consolidated Actions, including
but not limited to claims for indemnity or contribution.

 

14



--------------------------------------------------------------------------------

h. The releases contained in Paragraphs 9.f and 9.g above do not release or
compromise the rights and obligations (if any) of Syntroleum and the REG
Defendants or their respective parents, subsidiaries, affiliates, directors,
officers, employees, or agents, under the Asset Purchase Agreement among them
dated as of December 17, 2013.

10. Conditions of Settlement. The Settlement is expressly conditioned on and
subject to the following conditions:

a. This Stipulation shall be null and void and of no force and effect if the
Settlement does not receive Final Approval; provided, however, that any decision
by the Court to approve an award of attorneys’ fees, expenses, or incentive
award different than the amount of attorneys’ fees, expenses, or incentive award
sought by Plaintiff, or not to award any such attorneys’ fees, expenses, or
incentive award, shall not void the Stipulation or the Settlement.

b. This Stipulation shall be null and void and of no force and effect if (i) the
Court does not certify the Class or award derivative relief as provided herein,
or in the alternative, (ii) if the Court does not permit the Settlement Fund to
be paid to the members of the proposed class either derivatively on behalf of
Syntroleum or into the Sooner Holdings Trust for the benefit of Syntroleum
former shareholders.

c. The Individual Defendants and Syntroleum (acting as one unit) shall have the
right to withdraw from the proposed Settlement if any claims (whether direct,
derivative or otherwise) that would be barred by this Settlement are asserted or
commenced against any person in any forum before Final Approval of this
Settlement, and such claims are not dismissed or stayed in contemplation of
dismissal. If Syntroleum and the Individual Defendants exercise their discretion
to withdraw from this Stipulation under this provision, then

 

15



--------------------------------------------------------------------------------

the REG Defendants (acting as one unit) shall also have the option in their sole
and unfettered discretion to withdraw from this Stipulation. If the Syntroleum
and Individual Defendants and the REG Defendants withdraw from this Stipulation,
it will be rendered null and void and of no force and effect.

d. If Class Members holding more than a certain percentage of the shares
eligible for monetary distributions under this Settlement (which percentage is
the subject of a separate agreement entered by the Parties and incorporated by
reference hereto) opt out of the Settlement, then the Individual Defendants and
Syntroleum (acting as one unit) shall have the option in their sole and
unfettered discretion to withdraw from this Stipulation, and all provisions in
this Stipulation relating in any way to Syntroleum and the Individual Defendants
(including any obligations, representations, or other agreements made by or to
be undertaken by the Individual Defendants) shall be null and void and of no
force and effect, and the Individual Defendants shall be returned to their
litigation positions status quo ante the date of the execution of this
Stipulation. If Syntroleum and the Individual Defendants exercise their
discretion to withdraw from this Stipulation under this provision, then the REG
Defendants (acting as one unit) shall also have the option in their sole and
unfettered discretion to withdraw from this Stipulation. If the Syntroleum and
Individual Defendants and the REG Defendants withdraw from this Stipulation, it
will be rendered null and void and of no force and effect.

e. In the event this Stipulation is not fully executed by all Parties or in the
event the Court does not grant Final Approval of the Settlement or in the event
the Settlement is rendered null and void for any reason provided in this
paragraph, the proposed Settlement shall not be deemed to prejudice in any way
the position of any party with respect to the litigation, and, consistent with
the applicable evidentiary rules, neither the existence of the

 

16



--------------------------------------------------------------------------------

Disclosure MOU or this Stipulation nor their respective contents, nor the
occurrence of the Mediation or other negotiations between or among the Parties
regarding settlement of the Consolidated Action, shall be admissible in evidence
or shall be referred to for any purpose in the Consolidated Action or in any
other proceedings, and the Disclosure MOU shall remain in force and effect, and
the Parties shall be returned to their litigation positions status quo ante the
date of the execution of this Stipulation, and the Parties may request the entry
of a new Scheduling Order. No party shall be entitled to recover any costs,
fees, or expenses incurred in connection with the preparation or implementation
of the Disclosure MOU or this Stipulation.

11. Disclosure. The Parties and their counsel will issue no press releases
regarding the Settlement. The Parties and their counsel will make no statements
to or in the media about the Settlement except to correct statements in the
media about the Settlement that are not accurate. Defendants and Syntroleum may
make any and all disclosures regarding the Settlement that Defendants or
Syntroleum believe may be required or appropriate under applicable law or
regulation or by the rules of any securities exchange or as required in
connection with a judicial or regulatory proceeding.

12. Attorneys’ Fees and Incentive Award. Subject to the terms and conditions of
this Stipulation and any Order of the Court, Plaintiffs’ Counsel will apply to
the Court no later than twenty-one (21) days before the Settlement Hearing, for
distributions to them from the Settlement Fund: (a) an award of attorneys’ fees;
(b) reimbursement to the attorneys of their expenses, including the fees of any
experts or consultants, incurred in connection with prosecuting the Consolidated
Action; and (c) an incentive award of up to $5,000 to plaintiff Thomas Victor.
The amount of attorneys’ fees, costs, and expenses and incentive award awarded
by the Court is within the sole discretion of the Court. The payment of any
attorneys’ fees costs,

 

17



--------------------------------------------------------------------------------

and expenses and incentive award approved by the Court shall be made to Faruqi &
Faruqi, LLP and plaintiff Thomas Victor within the later of ten (10) calendar
days after the Effective Date (defined below) and thirty (30) calendar days
after the Individual Defendants’ insurer has received all information necessary
to process the payment, including a Form W-9. The “Effective Date” shall be the
first day after which all of the following events and conditions of the
Stipulation have been met or have occurred: (a) Plaintiffs’ counsel and
Defendants’ respective counsel have executed the Stipulation; (b) the Court has
conditionally certified the Class, preliminarily approved the Stipulation, and
approved the notice to the Class by entry of an order substantially conforming
with the terms hereof and of the final Stipulation; (c) the Court has issued an
Order granting Final Approval of the Settlement and has signed a judgment
conforming thereto; (d) the signed judgment has become final and conclusive; and
(e) the time expires for filing an appeal from the judgment, or if the judgment
is appealed, any appeal and subsequent appeal is resolved provided that that
such resolution results in final judicial approval of the Settlement. Except as
expressly provided herein, Plaintiffs and counsel for Plaintiffs shall bear
their own fees, costs, and expenses. None of the Parties shall have the right to
withdraw from this Stipulation, the Disclosure MOU, or the Settlement
contemplated hereby solely because the Court fails to award attorneys’ fees,
expenses, or an incentive award, or because the Court awards attorneys’ fees,
expenses, or an incentive award in an amount different than that requested by
the Plaintiffs or Plaintiffs’ counsel. Neither the validity of this Stipulation,
nor that of the Disclosure MOU or the Settlement contemplated hereby, shall be
affected in any manner by the resolution of any petition by Plaintiffs or
Plaintiffs’ counsel for attorneys’ fees, expenses, or incentive award, or by the
fact or amount of any payment of such fees, expenses, or incentive award as a
result of such a petition. Defendants shall take no position with respect to
Plaintiffs’ counsel’s application for attorneys’ fees and expenses and the
incentive award for Lead Plaintiff.

 

18



--------------------------------------------------------------------------------

13. Stay of Proceedings.

a. Pending Final Approval of the Settlement by the Court, the Plaintiffs agree
that all proceedings relating to the Settled Claims, if any, shall be stayed,
and the Plaintiffs agree not to initiate any and all other proceedings related
to the Settled Claims (defined herein), other than those incident to the
Settlement itself, until the Court rules upon a motion for Final Approval of the
Settlement.

b. The Parties and Syntroleum also agree to use their best efforts to prevent,
stay, or seek dismissal of, or oppose entry of any interim or final relief in
favor of any member of the Class in, any other litigation against any of the
Defendants or Syntroleum that challenges the Settlement or the Transaction,
including any transactions contemplated thereby, or involves, directly or
indirectly, a Settled Claim. Specifically, if any action is currently pending or
is later filed in any court, tribunal, or proceeding related to the Settled
Claims before Final Approval of the proposed Settlement, Plaintiffs shall
cooperate with Defendants and/or Syntroleum in obtaining the dismissal,
consolidation, or withdrawal of such litigation, including, where appropriate,
joining in any motion to dismiss such litigation.

c. Renewable Energy Group, Inc. and REG Synthetic Fuels, LLC, agree that their
fee petition shall be stayed, but shall not be withdrawn, pending the Final
Approval of the Settlement.

d. The Individual Defendants hereby withdraw, without prejudice, their pending
motion to dismiss filed on April 11, 2016.

 

19



--------------------------------------------------------------------------------

14. Covenant Not to Sue. Upon Final Approval of the Settlement, each Releasing
Person shall be deemed to have covenanted not to sue any Defendant or any
Released Person for any Settled Claim, and each Releasing Person shall be barred
and enjoined from asserting any Settled Claim against any Defendant or any
Released Person. Each Releasing Person stipulates to the entry of preliminary
and permanent injunctions against any action brought in violation of this
covenant and agrees that monetary relief would not be an adequate remedy for any
breach of this covenant.

15. Stipulation Not an Admission. Each of the Defendants and Syntroleum has
denied, and continues to deny, that he, she or it has committed or aided and
abetted in the commission of any violation of law or engaged in any alleged
unlawful or wrongful act whatsoever, and expressly maintains that he, she, or it
diligently and scrupulously complied with any fiduciary, disclosure and all
other legal duties. Each of the Defendants and Syntroleum also specifically
denies that any supplemental disclosure is or was required under any applicable
rule, statute, regulation, or law. Each of the Defendants and Syntroleum is
entering into the Stipulation solely because the proposed Settlement would
eliminate the burden, expense, and risk of further litigation. Counsel for
Plaintiffs and the Plaintiffs themselves believe that their claims had
substantial merit at the time of the filing thereof, but recognize that
Defendants would continue to assert legal and factual defenses to their claims
and potentially be awarded costs or other attorneys’ fees from Plaintiffs.
Counsel for Plaintiffs and the Plaintiffs themselves believe that Settlement is
fair and adequate, and that it is reasonable to pursue the Settlement based upon
the terms and conditions outlined herein and the benefits provided to the Class,
and to do so without need for further discovery. The provisions contained in
this Stipulation shall not be deemed a presumption, concession, or admission by
any party of any fault, liability, or

 

20



--------------------------------------------------------------------------------

wrongdoing, or lack of merit as to any facts or claims alleged or asserted in
the Consolidated Action, any of the Actions, or in any other action or
proceeding, and shall not be interpreted, construed, deemed, invoked, offered,
or received into evidence or otherwise used by any person in the Consolidated
Action, any of the Actions, or in any other action or proceeding, whether civil,
criminal, or administrative, except in connection with any proceeding to enforce
the terms of this Stipulation or the Settlement.

16. Class Certification. In the event the Settlement does not become final for
any reason, Defendants and Syntroleum also reserve the right to oppose
certification of any class in future proceedings, and/or to refile the
Individual Defendants’ motion to dismiss dated April 11, 2016.

17. Governing Law. This Stipulation and the Settlement contemplated by it and
any fee petition in connection with it shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma, without regard to conflict
of laws principles.

18. Forum Selection. Any controversy, claim or dispute arising out, relating to,
or in connection with this Stipulation or the Settlement contemplated by it may
be brought before the Oklahoma District Court in and for Tulsa County and before
no other tribunal.

19. Construction. This Stipulation shall be construed in all respects as jointly
drafted and shall not be construed, in any way, against any party hereto on the
ground that the party or its counsel drafted this Stipulation.

20. Amendments or Modifications. This Stipulation (and the exhibits to it)
constitutes the entire agreement among the Parties hereto with respect to the
subject matter hereof, and may not be amended nor any of its provisions waived
except by a writing signed by all of the parties hereto.

 

21



--------------------------------------------------------------------------------

21. Execution in Counterparts. This Stipulation may be executed in counterparts
by facsimile, email, or original signature by any of the signatories hereto and
as so executed shall constitute one agreement.

22. Successors and Assigns. This Stipulation shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective agents,
successors, executors, heirs, and assigns.

23. Warranty. Lead Plaintiff Thomas Victor and his counsel represent and warrant
that (i) he was a Syntroleum stockholder and had been a Syntroleum stockholder
prior to the announcement of the Transaction and continued to hold his stock in
Syntroleum until June 11, 2014, (ii) Lead Plaintiff Victor continues to hold a
beneficial interest in the assets of the Sooner Holdings Trust, and (iii) none
of his claims or causes of action referred to in any of the petitions, the
Disclosure MOU, or this Stipulation, or any claims Lead Plaintiff Victor could
have alleged, have been assigned, encumbered, or in any manner transferred in
whole or in part. Plaintiff and his counsel further warrant that the members of
the Class were all residents of Oklahoma, or non-residents of Oklahoma who have
a significant portion of their cause of action arising from conduct occurring
within Oklahoma.

24. Authority. This Stipulation will be executed by counsel for Syntroleum and
counsel for each of the Parties to the Consolidated Action, including REG and
Purchase Sub, each of whom represents and warrants that they have the authority
from their client(s) to enter into this Stipulation and bind their client(s)
thereto, effective as of the date set forth below.

IN WITNESS WHEREOF, the Parties have executed this Stipulation effective as of
the date set forth above.

 

22



--------------------------------------------------------------------------------

JONES, GOTCHER & BOGAN PC

 

Jack Brown

3800 First Place Tower

15 East Fifth Street

Tulsa, OK 74103-4309

 

 

 

 

 

/s/ Jack Brown

Jack Brown

OBA No. 10742

 

Liaison Counsel for Lead Counsel and for Counsel for Plaintiff Thomas Victor

  

FARUQI & FARUQI, LLP

NADEEM FARUQI

nfaruqi@faruqilaw.com

685 Third Ave., 26th Floor

New York, NY 10017

Telephone: (212) 983-9330

Facsimile: (212) 983-9331

 

Lead Counsel for Plaintiffs

 

 

Juan E. Monteverde

MONTEVERDE & ASSOCIATES PC

The Empire State Building

350 Fifth Avenue, 59th Floor

New York, NY 10118

Telephone (212) 971-1341

Facsimile: (212) 601-2610

 

Guri Ademi

ADEMI & O’REILLY, LLP

3620 East Layton Avenue

Cudahy, Wisconsin 53110

Telephone: (414) 482-8000

Facsimile: (414) 482-8001

 

Counsel for Plaintiff Thomas Victor

 

23



--------------------------------------------------------------------------------

McAFEE & TAFT, P.C.

MARY QUINN COOPER

maryquinn.cooper@mcafeetaft.com

1717 S. Boulder

Suite 900

Tulsa, OK 74119

Telephone: (918) 587-0000

Facsimile: (918) 599-9317

  

GABLEGOTWALS

DAVID L. BRYANT, OBA #1262

dbryant@gablelaw.com

1100 ONEOK Plaza

100 West Fifth Street

Tulsa, OK 74103-4217

Telephone: (918) 595-4800

Facsimile: (918) 595-4900

FOLEY & LARDNER LLP

BETH I. Z. BOLAND

bboland@foley.com

111 Huntington Avenue

Suite 2600

Boston, MA 02199-7610

Telephone: (617) 342-4000

Facsimile: (617) 342-4001

  

PILLSBURY WINTHROP SHAW PITTMAN LLP

BRUCE A. ERICSON

bruce.ericson@pillsburylaw.com

Four Embarcadero Center, 22nd Floor

Post Office Box 2824

San Francisco, CA 94126-2824

Telephone: (415) 983-1000

Facsimile: (415) 983-1200

/s/ Beth I. Z. Boland

Beth I. Z. Boland

 

Attorneys for Syntroleum

and the Individual Defendants

  

/s/ Bruce A. Ericson 6/23/2016

Bruce A. Ericson

 

Attorneys for Defendants

RENEWABLE ENERGY GROUP, INC. and

REG SYNTHETIC FUELS, LLC

/s/ Karen L. Power

Karen L. Power

 

Trustee of the Sooner Holdings Trust

  

 

24



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

I hereby certify that on the 24th day of June, 2016, I caused to be mailed in
the United States Mail and Email with proper postage fully prepaid thereon a
true and correct copy of the above and foregoing documents to:

 

FARUQI & FARUQI, LLP

Juan E. Monteverde

David M. Sborz

369 Lexington Avenue, Tenth Floor

New York, NY 10017

ADEMI & O’REILLY, LLP

Guri Ademi

3620 East Layton Ave.

Cudahy, WI 53110

Scott A. Graham

THE FIRM ON BALTIMORE, PLLC

1811 South Baltimore Ave.

Tulsa, Oklahoma 74119

Patrick W. Powers

POWERS TAYLOR LLP

8150 N. Central Expressway

Suite 1575

Dallas, TX 75206

Willie C. Briscoe

THE BRISCOE LAW FIRM

8150 N. Central Expressway

Suite 1575

Dallas, TX 75206

McAFEE & TAFT

Alison A. Verret

Mary Quinn-Cooper

1717 S. Boulder – Suite 900

Tulsa, Oklahoma 74119

DAVID L. BRYANT,

1100 ONEOK Plaza

100 West Fifth Street

Tulsa OK 74103-4217

 

/s/ Jack L. Brown

Jack L. Brown



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA

 

IN RE SYNTROLEUM CORP.

SHAREHOLDER LITIGATION

  

Case No. CJ-2013-5807

(Consolidated)

This Document Relates To:

ALL ACTIONS

  

[PROPOSED] ORDER GRANTING

PRELIMINARY APPROVAL OF

STIPULATION AND AGREEMENT OF

COMPROMISE, SETTLEMENT AND

RELEASE, AND SCHEDULING ORDER

RELATED THERETO

WHEREAS, the Parties have made application, pursuant to Oklahoma Stat., tit. 12,
§2023(E), for an Order approving the proposed Settlement in the above-captioned
action (the “Consolidated Action”) in accordance with the Stipulation and
Agreement of Compromise, Settlement and Release entered into by the Parties and
Sooner Holdings, Trust (f/k/a Syntroleum Corporation and Sooner Holdings, Inc.,
and hereinafter “Syntroleum”) on June     , 2016 (the “Stipulation”), and for a
dismissal of the Consolidated Action on the merits with prejudice upon the terms
and conditions set forth in the Stipulation (the “Settlement”);

WHEREAS, the Stipulation contemplates certification by this Court of a Class in
the Consolidated Action, solely for purposes of settlement;

WHEREAS, the Court has read and considered the Stipulation and the accompanying
documents; and

WHEREAS, all Parties have consented to the entry of this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED this      day of          , 2016 that

 

1



--------------------------------------------------------------------------------

1. Except for terms defined herein, the Court adopts and incorporates the
definitions in the Stipulation for purposes of this Order.

2. For purposes of the Settlement only, and pending the Settlement Hearing
(defined below), the Consolidated Action is provisionally certified as an
opt-out class action pursuant to Oklahoma Statutes, tit. 12, §§ 2023(A) and
2023(B)(3), on behalf of a class consisting of all holders of Syntroleum stock
(and all representatives thereof) who held Syntroleum stock at any time between
December 17, 2013 and the date of the filing of Syntroleum’s certificate of
dissolution with the Secretary of State of Delaware (June 11, 2014), excluding
any member that seeks timely exclusion or opt out pursuant to Paragraph 6
herein, the Defendants named in the Second Amended Consolidated Class Action
Petition or any of its predecessor petitions in this Consolidated Action or any
of the Actions consolidated herein, and any person, firm, trust, corporation, or
other entity related to or affiliated with any Defendant (the “Class”). For
purposes of the Settlement only, Plaintiff Thomas Victor shall be certified as
the representative of the Class, and Faruqi & Faruqi, LLP and Monteverde &
Associates, PC (“Plaintiffs’ Counsel”) shall be designated Class counsel.

3. A hearing (the “Settlement Hearing”) shall be held on             , 2016, in
the Tulsa County Courthouse, 500 South Denver Avenue, Tulsa, Oklahoma 74103, to:

(a) Determine whether the provisional class action certification herein should
be made final;

(b) Determine whether the Settlement should be finally approved by the Court as
fair, reasonable, adequate, and in the best interests of the Class;

(c) Determine whether an Order and Judgment should be entered pursuant to the
Stipulation;

 

2



--------------------------------------------------------------------------------

(d) Consider Plaintiffs’ Counsel’s application for an award of attorneys’ fees
and expenses and Lead Plaintiff’s incentive award, and any objections to that
application; and

(e) Rule on such other matters as the Court may deem appropriate.

4. The Court reserves the right to adjourn the Settlement Hearing or any related
matter arising out of or connected with the Settlement, including the
consideration of the application for attorneys’ fees, without further notice of
any kind. The Court reserves the right to approve the Stipulation and the
Settlement, at or after the Settlement Hearing, with such modifications as may
be consented to and requested by the Parties and without further notice to the
Class, and retains jurisdiction over this Consolidated Action and all further
applications arising out of or connected with the proposed Settlement.

5. The Court approves, in form and content, the Notice of Pendency of Class
Action, Proposed Settlement of Class Action, Settlement Hearing and Right to
Appear (the “Notice”) attached as Exhibit B to the Stipulation and finds that
the mailing and distribution of the Notice substantially in the manner and form
set forth in this Order meets the requirements of Oklahoma Statutes, tit. 12, §§
2023, 2023.1, and due process, is the best notice practicable under the
circumstances, and shall constitute due and sufficient notice to all persons
entitled thereto.

(a) Within fourteen (14) days from this Order, Syntroleum or its designee shall
cause a copy of the Notice to be mailed by first-class mail to all holders of
record of Syntroleum stock on June 11, 2014 at their last-known address
appearing in the stock transfer records maintained by or on behalf of
Syntroleum. Publication of the notice shall also be made on a national wire
service and posted on the website for the Settlement Administrator. All record
holders who were not also the beneficial owners of the shares of the
Syntroleum’s common stock held by them shall be requested to forward the Notice
to the beneficial owners of those shares.

 

3



--------------------------------------------------------------------------------

Syntroleum or its designee shall use reasonable efforts to give notice to such
beneficial owners by (i) making additional copies of the Notice available to any
record holder who, before the Settlement Hearing, requests the same for
distribution to beneficial owners, or (ii) mailing additional copies of the
Notice to beneficial owners as reasonably requested by record holders who
provide names and addresses for such beneficial holders.

(b) At least ten (10) business days before the Settlement Hearing provided for
in Paragraph 3 of this Order, Syntroleum or its successor in interest shall file
proof, by affidavit, of such mailings.

6. Any person falling within the definition of the Class may, upon request, be
excluded from or “opt out” of the Class. Any such person must submit to the
Settlement Administrator a request for exclusion (“Request for Exclusion”), by
First-Class Mail, or hand-delivered such that it is received no later than ten
(10) calendar days before the Settlement Hearing. A Request for Exclusion must
be signed and state (a) the name, address, and telephone number of the person
requesting exclusion; (b) the person’s holdings in Syntroleum common stock on
December 17, 2013, the person’s holdings on June 11, 2014, and all transactions
between December 17, 2013 and June 11, 2014; (c) that the person wishes to be
excluded from the Class; and (d) the person agrees to cooperate with the
Settlement Administrator or designee thereof to provide all information
reasonable and necessary to effectively ensure their shares are excluded from
distributions from the Net Settlement Fund.

7. Any member of the Class who objects to the class action determination, the
Settlement, the Order and Final Judgment to be entered in the Consolidated
Action, and/or Plaintiffs’ Counsel’s application for fees and expenses or Lead
Plaintiff’s incentive award, or who otherwise wishes to be heard, may appear
personally or by counsel at the Settlement

 

4



--------------------------------------------------------------------------------

Hearing and present evidence or argument that may be proper and relevant.
Provided, however, that no member of the Class shall be entitled to object to
the Settlement, or to the Order and Final Judgment, or to the award of
attorneys’ fees and expenses to Plaintiffs’ Counsel, or to be heard at the
Settlement Hearing, and no briefs, pleadings, or other documents submitted by or
on behalf of any member of the Class shall be considered by the Court, except by
Order of the Court for good cause shown, unless, not later than ten (10) days
before the Settlement Hearing, copies of (a) a written objection identifying the
name, address, and telephone number of the objector and, if represented, their
counsel, (b) proof of membership in the Class, (c) a written, detailed statement
of such person’s specific objections to any matter before the Court, the grounds
for such objections, and whether the person desires to appear in person and be
heard at the Settlement hearing, and (d) all documents and writings such person
desires the Court to consider and/or intends to rely upon at the Settlement
Hearing, are filed with this Court and, on or before such filing, served by hand
or by overnight mail upon all of the following counsel: Nadeem Faruqi, Faruqi &
Faruqi, LLP, 685 Third Ave., 26th Floor, New York, NY 10017; Juan E. Monteverde,
Monteverde & Associates PC, The Empire State Building 350 Fifth Avenue, 59th
Floor, New York, NY 10118; Jack Brown, Jones Gotcher, 3800 First Place Tower, 15
East Fifth Street, Tulsa, OK 74103-4309; Mary Quinn Cooper, McAfee & Taft, P.C.,
1717 S. Boulder, Suite 900, Tulsa, OK 74119; Beth I.Z. Boland, Foley & Lardner
LLP, 111 Huntington Ave., Suite 2600, Boston, MA 02199-7610; David L. Bryant,
GableGotwals, 100 ONEOK Plaza, 100 West Fifth Street, Tulsa, OK 74103-4217;
Bruce A. Ericson, Pillsbury Winthrop Shaw Pittman LLP, Four Embarcadero Center,
22nd Floor, P.O. Box 2824, San Francisco, CA 94126-2824. Any person who fails to
object in the manner provided above shall be deemed to have waived the right to
object (including any right of appeal) and shall be forever barred from raising
such objection in this Consolidated Action or in any other action or proceeding.

 

5



--------------------------------------------------------------------------------

8. Any objections to the Settlement or application for attorneys’ fees and
expenses shall be filed and served no later than ten (10) days before the
Settlement Hearing. Plaintiffs shall file and serve their opening brief in
support of the Settlement and their application for attorneys’ fees and expenses
no later than twenty-one (21) days before the Settlement Hearing.

9. Upon plaintiffs’ application for attorneys’ fees and expenses, the Court
shall consider whether to appoint an attorney to represent the class on the
issues of the amount of fees or to refer the matter to a referee, pursuant to
Oklahoma Statutes, tit. 12, § 2023(G)(4)(c)-(d).

10. If the Court approves the Settlement provided for in the Stipulation
following the Settlement Hearing, judgment shall be entered substantially in the
form attached as Exhibit C to the Stipulation.

11. In the event that: (a) the Court declines, in any material respect, to enter
Exhibit C to the Stipulation and any one of the Parties fails to consent to the
entry of another form of order in lieu thereof; (b) the Court disapproves the
Settlement proposed in the Stipulation, including any amendments thereto agreed
upon by all of the parties thereto; (c) the Court approves the Settlement
proposed in the Stipulation or any amendment thereto approved by all of the
parties thereto, but such approval is reversed or substantially modified on
appeal and such reversal or modification becomes final by a lapse of time or
otherwise; or (d) all Defendants withdraw from the Stipulation under paragraph
10 thereof; then, in any of such events, the Stipulation, the Settlement
proposed in the Stipulation (including any amendments

 

6



--------------------------------------------------------------------------------

thereof), the provisional Class certification herein, any actions taken or to be
taken with respect to the Settlement proposed in the Stipulation, and the Order
and Judgment to be entered shall be of no further force or effect, shall be null
and void, and the proposed Settlement shall not be deemed to prejudice in any
way the position of any party with respect to the litigation, and, consistent
with the applicable evidentiary rules, neither the existence of the Disclosure
MOU or the Stipulation nor their respective contents, nor the occurrence of the
Mediation or other negotiations between or among the Parties regarding
settlement of the Consolidated Action, shall be admissible in evidence or shall
be referred to for any purpose in the Consolidated Action or in any other
proceedings, and the Disclosure MOU shall remain in force and effect, and the
Parties shall be returned to their litigation positions status quo ante the date
of the execution of the Stipulation, and the Parties may request the entry of a
new Scheduling Order. No party shall be entitled to recover any costs, fees, or
expenses incurred in connection with the preparation or implementation of the
Disclosure MOU or the Stipulation.

12. The Stipulation, and any negotiations, statements, or proceedings in
connection therewith, shall not be construed or deemed to be evidence of a
presumption, concession, or admission by any Released Person or any other person
of any fault, liability, or wrongdoing as to any facts or claims alleged or
asserted in the Consolidated Action or otherwise, or that Plaintiffs or
Plaintiffs’ Counsel, the Class, or any present or former stockholders of
Syntroleum, or any other person, has suffered any damage attributable in any
manner to any Released Person. The Stipulation, and any negotiations,
statements, or proceedings in connection therewith, shall not be offered or
admitted in evidence or referred to, interpreted, construed, invoked, or
otherwise used by any person for any purpose in the Consolidated Action or
otherwise, except as may be necessary to enforce or obtain Court approval of the
Settlement.

 

7



--------------------------------------------------------------------------------

13. All proceedings in the Consolidated Action are hereby stayed and suspended
until further order of this Court, and the Individual Defendants’ request to
withdraw, without prejudice, their pending motion to dismiss is hereby granted.
Pending final determination of whether the Settlement should be approved,
Plaintiffs and all members of the Class, and any of them, are hereby barred and
enjoined from asserting, commencing, prosecuting, assisting, instigating, or in
any way participating in the commencement or prosecution of any action or other
proceeding asserting any Settled Claims, either directly, representatively,
derivatively, or in any other capacity.

14. The Court may, for good cause, extend any of the deadlines set forth in this
Order without further notice to Class members.

Dated:             , 2016.

 

 

Linda G. Morrissey, District Judge

 

8



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA

 

IN RE SYNTROLEUM CORP.

SHAREHOLDER LITIGATION

  

Case No. CJ-2013-5807

(Consolidated)

This Document Relates To:

ALL ACTIONS

  

NOTICE OF PENDENCY OF CLASS

ACTION, PROPOSED SETTLEMENT OF

CLASS ACTION, SETTLEMENT

HEARING AND RIGHT TO APPEAR

 

TO: ALL PERSONS OR ENTITIES WHO HELD SHARES OF SYNTROLEUM CORPORATION STOCK,
EITHER OF RECORD OR BENEFICIALLY AT ANY TIME BETWEEN DECEMBER 17, 2013 AND THE
DATE OF THE FILING OF SYNTROLEUM’S CERTIFICATE OF DISSOLUTION WITH THE SECRETARY
OF STATE OF DELAWARE, JUNE 11, 2014.

A Court Authorized This Notice. This Is Not a Solicitation from a Lawyer.

NOTICE OF SETTLEMENT: The Lead Plaintiff in the class action lawsuit, In re
Syntroleum Corp. Shareholder Litigation, CJ-2013-5807 (the “Consolidated
Action”), has reached a proposed settlement on behalf of himself and the
proposed Class (as defined below) for a total of $2,800,000.00 in cash (the
“Settlement Fund”) that, if approved, will resolve all claims in the
Consolidated Action against all of the defendants, including Syntroleum’s former
board of directors and Principal Financial Officer, Renewable Energy Group,
Inc., and REG Synthetic Fuels, LLC (“Defendants”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS MAY BE
AFFECTED BY PROCEEDINGS IN THIS CONSOLIDATED ACTION. IF YOU ARE A CLASS MEMBER,
YOU MAY BE ENTITLED TO SHARE IN THE PROCEEDS OF THE SETTLEMENT DESCRIBED IN THIS
NOTICE.

This Notice summarizes the proposed settlement of the Consolidated Action (the
“Settlement”) and the upcoming Settlement Hearing, where the Court will consider
whether to approve the Settlement and whether to award attorneys’ fees and
expenses to plaintiffs. This Notice describes the rights you may have in
connection with the Settlement, and what to do if you wish to opt out of the
Class and the Settlement. For a complete description of the entire settlement
terms, please log onto www.SyntroleumLitigation.com or contact the Settlement
Administrator toll-free at 1-855-730-8615 or info@SyntroleumLitigation.com.

 

1



--------------------------------------------------------------------------------

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 

DO NOTHING    Get a settlement payment if you held one (1) or more shares of
Syntroleum stock on 6/11/14 and you have not opted out. OPT OUT    Get no
payment under this Settlement. This is the only option that allows you to ever
be part of any lawsuit against the Defendants or any other Released Persons
about the legal claims in this case. Exclusion requests must be received on or
before [DATE] OBJECT    Write to the Court about why you do not like the
Settlement, the Plan of Allocation, or the request for attorneys’ fees, costs,
and expenses. You will still be a member of the Class. Objections must be
received by the Court and counsel on or before [DATE] GO TO A HEARING    Ask to
speak in Court about the fairness of the Settlement. Requests to speak must be
received by the Court and counsel on or before [DATE]

SUMMARY NOTICE

Statement of Class Recovery

The maximum Settlement Fund for the Class is $2.8 million. After subtracting out
any Court-approved attorneys’ fees and litigation expenses and any recoveries
attributable to Class Members who opt out of this Settlement, each Class
Member’s actual recovery will be based on the Plan of Allocation described
below.

Reasons for Settlement and Statement of Potential Outcome of Case

Lead Plaintiff balanced the benefits to the Class against the risk that the
Class will receive nothing after a contested trial and likely appeals, possibly
years from now. The parties disagree on both liability and damages. The
Defendants deny that they are liable to the Class and deny that the Class
suffered any damages, and have agreed to settle in order to eliminate the burden
and expense of litigation.

Statement of Attorneys’ Fees, Costs, and Expenses Sought

Class Counsel intend to ask the Court for an award of attorneys’ fees of up to
one third (1/3) of the Settlement Fund, plus their litigation expenses, plus a
$5,000.00 incentive award for plaintiff Thomas Victor (“Lead Plaintiff”). These
amounts will be deducted from the Settlement Fund, and the remainder will be
distributed to the Class Members according to the Plan of Allocation below.

 

2



--------------------------------------------------------------------------------

Further Information

For further information regarding the Consolidated Action or this Notice, please
visit www.SyntroleumLitigation.com or contact the Settlement Administrator
toll-free at 1-855-730-8615 or info@SyntroleumLitigation.com. You may also
contact representatives of counsel for the Class:

FARUQI & FARUQI, LLP

NADEEM FARUQI

nfaruqi@faruqilaw.com

685 Third Avenue, 26th Floor

New York, NY 10017

Telephone: (212) 983-9330

Facsimile: (212) 983-9331

MONTEVERDE & ASSOCIATES PC

JUAN E. MONTEVERDE

jmonteverde@monteverdelaw.com

The Empire State Building

350 Fifth Avenue, 59th Floor

New York, NY 10118

Telephone (212) 971-1341

Facsimile: (212) 601-2610

Please Do Not Call the Court or Defendants with Questions About the Settlement.

BASIC INFORMATION

1. Why did I get this notice?

You or someone in your family may have held common stock of Syntroleum
Corporation between December 17, 2013 and June 11, 2014.

The Court directed that this Notice be sent to potential Class Members because
they have a right to know about the proposed Settlement of this class action
lawsuit, and to understand how the Settlement of this Consolidated Action may
affect their legal rights, before the Court decides whether to approve the
Settlement. If the Court ultimately approves the Settlement, the payments
described in the Settlement will be made.

This Notice explains the lawsuit, the Settlement, and Class Members’ legal
rights.

The Court in charge of the Consolidated Action is the Oklahoma State District
Court in and for Tulsa County, and this case is known as In re Syntroleum Corp.
Shareholder Litigation, CJ-2013-5807. The Honorable Linda G. Morrissey is the
judge. The party representing the Class is Thomas Victor, and the individuals he
sued are Syntroleum’s former board of directors and some of its former officers.
Other defendants have been dismissed—Syntroleum Corporation, Renewable Energy
Group, Inc., and REG Synthetic Fuels, LLC.

 

3



--------------------------------------------------------------------------------

2. What is this lawsuit about?

Plaintiff alleges that the members of Syntroleum’s board of directors breached
their fiduciary duties when they sold most of the assets of Syntroleum
Corporation to Renewable Energy Group, Inc. (the “Transaction”). Earlier in the
case, the plaintiffs alleged that the now dismissed defendants aided and abetted
those breaches of fiduciary duties, and that Syntroleum’s board failed to
disclose material information to Syntroleum shareholders before the shareholder
vote to approve the Transaction.

3. What are my rights in a class action? In a derivative action?

The parties have a dispute about whether this is a class action or a derivative
action.

In a class action, one or more people called the plaintiff sues on behalf of
people who have similar claims. All of the people with similar claims are
referred to as a class or class members. One court resolves the issues for all
class members, except for those who opt out of the class.

In a derivative action, one or more shareholders sues on behalf of
Syntroleum. As with class action claims, one court resolves the issues for all
shareholders of Syntroleum.

4. Why is there a settlement?

Before the Court decided the case, both sides agreed to the Settlement to avoid
the distraction, costs, and risks of further litigation, including trial, and
Lead Plaintiff agreed to the Settlement in order to ensure that Class members
will receive compensation. Lead Plaintiff and Class Counsel believe the
Settlement is in the best interest of all Class members in light of the real
possibility that continued litigation could result in no recovery at all.

WHO IS AFFECTED BY THE SETTLEMENT

If you are a Class member, you are subject to the Settlement unless you
specifically “opt out” of the Class, following the instructions below.

5. How do I know if I am part of the Settlement?

The Court said that these people and entities are Class members: all holders of
Syntroleum stock (and all representatives thereof) who held Syntroleum stock at
any time between December 17, 2013 and the date of the filing of Syntroleum’s
certificate of dissolution with the Secretary of State of Delaware (June 11,
2014) (the “Class”). Any member who timely chooses to opt out of the class is
not a member of the Class, nor is any Defendants named in any of the petitions
included in this Consolidated Action, and any person, firm, trust, corporation,
or other entity related to or affiliated with any Defendant. You are a Class
member only if you held Syntroleum stock as defined above.

Please Note: Receipt of this Notice does not mean that you are a Class member or
that you will be entitled to receive proceeds from the Settlement. You must be a
Class member in order to be potentially eligible to receive a payment from the
Settlement.

 

4



--------------------------------------------------------------------------------

6. What if I am still not sure if l am included?

If you are still not sure whether you are included, you can ask for free help.
You can contact the Settlement Administrator toll-free at 1-855-730-8615, to see
if you qualify.

THE SETTLEMENT BENEFITS – WHAT YOU GET

7. What does the Settlement provide?

In exchange for the Settlement and the release of the Settled Claims (defined
below), as well as the dismissal of the Consolidated Action, Defendants have
agreed that a payment of $2.8 million will be made by Defendants (or on their
behalf) to be divided among all eligible Class members.

8. How much will my payment be?

At this time, it is not possible to know how much any individual Class member
may receive from the Settlement. The Plan of Allocation describes how the Net
Settlement Fund will be distributed.

HOW YOU GET A PAYMENT

9. How can I get a payment?

If you remain in the class, if you are eligible for a payment, and if Court
approves the Settlement, you will receive a payment. You do not need to do
anything further.

10. When would I get my payment?

The Court will hold a Settlement Hearing on [DATE] to decide whether to approve
the Settlement. If the Court approves the Settlement, then the payment will be
made to the trust from which distributions to the class members are made as soon
as within forty (40) days after the Court’s approval if there is no appeal from
the Court’s order; if an appeal is filed, the payment will be made after the
appeal gets resolved. It is always uncertain if appeals are filed and when these
appeals will be resolved, and resolving them can take time, perhaps more than a
year. Please be patient.

11. What am I giving up to get a payment or to stay in the Class?

Unless you “opt out,” you will remain a Class member. This means that, if the
Settlement is approved, you will give up all “Settled Claims” (as defined
below), including “Unknown Claims” (as defined below), against the “Released
Persons” (as defined below):

The Order and Judgment shall provide for the full and complete release of,
dismissal with prejudice of, and a permanent injunction barring, among other
things, any and all manner of claims, demands, rights, actions, causes of
action, liabilities, damages, losses, obligations, judgments, duties, suits,
costs, expenses, matters, and issues known or unknown, asserted or unasserted,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent
or

 

5



--------------------------------------------------------------------------------

unapparent, that have been or could have been asserted in the Consolidated
Action, any of the Actions, or any other court, tribunal, or proceedings
(including but not limited to any claims arising under federal, state, foreign,
statutory or common law, including the federal securities laws, any state
disclosure law or any claims for quasi-appraisal), by or on behalf of Plaintiffs
or any member of the Class or derivatively on behalf of Syntroleum, whether
individual, direct, class, derivative, representative, legal, equitable, or any
other type or in any other capacity (collectively, the “Releasing Persons”),
against the Individual Defendants, Syntroleum, Piper Jaffray & Co., Renewable
Energy Group, Inc., REG Synthetic Fuels, LLC, REG Geismar, LLC, Sooner Holdings
Trust, the Trustee of Sooner Holdings Trust, or any of their respective
families, parent entities, controlling persons, associates, affiliates,
investment funds, or subsidiaries and each and all of their respective past or
present officers, directors, stockholders, principals, representatives,
employees, attorneys, financial or investment advisors, insurers, consultants,
accountants, investment bankers, commercial bankers, entities providing fairness
opinions, advisors or agents, heirs, executors, trustees, general or limited
partners or partnerships, limited liability companies, members, joint ventures,
personal or legal representatives, estates, administrators, predecessors,
successors, or assigns (the “Released Persons”), whether or not each of the
Released Persons was named, served with process, or appeared in the Consolidated
Action or any of the Actions, which any of the Releasing Persons ever had, now
have, or may have had by reason of, arising out of, relating to, or in
connection with (i) the acts, events, facts, matters, transactions, occurrences,
statements, representations, or omissions, or any other matters whatsoever that
were or that could have been set forth in the Petition, or any of its
predecessor petitions in this Consolidated Action or the Actions; (ii) the
Transaction, or (iii) the Proxy and any other agreements, compensation or
disclosures made in connection with the Transaction (the “Settled Claims”).

The Parties and Syntroleum expressly acknowledge and agree that the Settlement
is intended to extinguish all of the Settled Claims. Upon Final Approval of the
Settlement, the Releasing Persons waive and relinquish, to the fullest extent
permitted by law, the provisions, rights, and benefits of any state, federal, or
foreign law or principle of common law, which may have the effect of limiting
the release set forth above, including any rights pursuant to section 1542 of
the California Civil Code (or any similar, comparable or equivalent provision of
any federal, state, or foreign law, or principle of common law) which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Releasing Persons acknowledge that both the foregoing waiver and the
inclusion of “Unknown Claims” (defined below) in the definition of “Settled
Claims” were separately bargained for, each is a material element of the
Settlement, and each was relied upon by each and all of the Parties and
Syntroleum in entering into this Stipulation. The Releasing Persons acknowledge
that they may discover facts in addition to or different from those that they
now know or believe to be true with respect to the Settled Claims, but that it
is their intention to completely, fully, finally and forever compromise, settle,
release, discharge, extinguish, and dismiss any and all Settled Claims, known or
unknown, suspected or unsuspected, contingent or

 

6



--------------------------------------------------------------------------------

absolute, accrued or unaccrued, apparent or unapparent, which now exist, or
heretofore existed, or may hereafter exist, and without regard to the subsequent
discovery or existence of additional or different facts. The Plaintiffs
acknowledge, and the members of the Class by operation of law shall be deemed to
have acknowledged, that “Unknown Claims” are expressly included in the
definition of “Settled Claims.” “Unknown Claims” means any claim that the
Plaintiffs or any member of the Class does not know or suspect exists in his,
her or its favor, or derivatively in Syntroleum’s favor, at the time of the
release of the Settled Claims as against one or more of the Released Persons,
including without limitation those which, if known, might have affected the
decision to enter into or object to the Settlement.

EXCLUDING YOURSELF FROM THE CLASS

If you are a Class member and you do not want a payment from this Settlement,
and you want to keep the right to sue the Defendants and the other Released
Persons on your own, about the legal issues in this case, then you must take
steps to remove yourself from the Class. This is called excluding yourself or
“opting out.”

12. How do I opt out of the proposed Class?

To exclude yourself from the Class, you must mail or deliver a written request
for exclusion (“Request for Exclusion”) stating that you request exclusion from
the Class in the Syntroleum Shareholder Securities Litigation. Your request must
be sent to the Settlement Administrator by First-Class Mail or hand delivery
such that it arrives no later than ten (10) calendar days before the Settlement
Hearing. A Request for Exclusion must be signed and state (a) the name, address,
and telephone number of the person requesting exclusion; (b) the person’s
holdings in Syntroleum common stock on December 17, 2013, the person’s holdings
on June 11, 2014, and all transactions between December 17, 2013 and June 11,
2014; (c) that the person wishes to be excluded from the Class; and (d) the
person agrees to cooperate with the Settlement Administrator or designee thereof
to provide all information reasonable and necessary to effectively ensure their
shares are excluded from distributions from the Net Settlement Fund.

Syntroleum Corporation Shareholder Litigation

EXCLUSIONS

3301 Kerner Boulevard

San Rafael, CA 94901

If you opt out, you will not get any payment, and you cannot object to the
Settlement. You will not be legally bound by anything that happens in this
lawsuit, and you may be able to sue the Defendants and the other Released
Persons in the future.

13. If I do not opt out, can I sue the Defendants and the other Released Persons
for the same thing later?

No. If you are a Class member, unless you opt out, you give up any rights to sue
the Defendants and the other Released Persons for any and all Settled Claims. If
you have a pending lawsuit against any of the Released Persons, speak to your
lawyer in that case immediately. You must opt out of this Consolidated Action to
continue your own lawsuit. Remember, the exclusion deadline is [DATE].

 

7



--------------------------------------------------------------------------------

14. If I opt out, can I get money from the proposed Settlement?

No. If you opt out, you will not receive any money from the Settlement. But, you
may sue or be part of a different lawsuit against the Defendants and the other
Released Persons.

THE LAWYERS REPRESENTING YOU

15. Do I have a lawyer in this case?

The Court ordered that the law firms of FARUQI & FARUQI, LLP and MONTEVERDE &
ASSOCIATES PC represent the Class members, including you. These lawyers are
called Class Counsel. If you want to be represented by your own lawyer, you may
hire one at your own expense. You may also ask the Court to appoint an attorney
to represent the Class on the issue of the amount of attorney fees.

16. How will the lawyers be paid?

Class Counsel intends to ask the Court for an award of attorneys’ fees in an
amount not greater than one third (1/3) of the Settlement Fund and for their
actually incurred expenses and costs. In addition, the Lead Plaintiff may seek
up to $5,000 for his time and expenses incurred in representing the Class. The
Court must approve these sums.

Class Counsel and any attorney appointed by the Court to represent the Class on
the issue of the amount of attorney fees will be paid from the Settlement
Fund. Any attorney fee award will reduce the settlement payment that each Class
member ultimately receives.

OBJECTING TO THE SETTLEMENT

17. How do I tell the Court that I object to the proposed Settlement?

If you are a Class member, you can object to any or all of the proposed
Settlement, the proposed Plan of Allocation, or Class Counsel’s application for
fees, costs, and expenses. You can write to the Court setting out your
objection. The Court will consider your views.

To object, you must send a signed letter saying that you object to the proposed
Settlement in the Syntroleum Shareholder Litigation, Case No. CJ-2013-5807.

Any objection must also include: (1) your name, address, telephone number, and
your signature; (2) proof of membership in the Class; (3) a statement of your
objections to the Settlement, the reasons why you object, and whether you wish
to appear at the Settlement Hearing; and (4) all documents or writings you want
the Court to consider.

Your objection must be filed with the Court and delivered to each of the
following attorneys so that it is received no later than [DATE]:

 

•   Clerk of Court of the District Court in and for Tulsa County, State of
Oklahoma, 500 South Denver Avenue, Tulsa, Oklahoma 74103

 

8



--------------------------------------------------------------------------------

•   Nadeem Faruqi, Faruqi & Faruqi, LLP, 685 Third Ave. 26th Floor, New York, NY
10017

 

•   Juan E. Monteverde, Monteverde & Associates PC, The Empire State Building,
350 Fifth Avenue, 59th Floor, New York, NY 10118

 

•   Jack Brown, Jones Gotcher, 3800 First Place Tower, 15 East Fifth Street,
Tulsa, OK 74103-4309

 

•   Mary Quinn Cooper, McAfee & Taft, P.C., 1717 S. Boulder, Suite 900, Tulsa,
OK 74119

 

•   Beth I.Z. Boland, Foley & Lardner LLP, 111 Huntington Ave., Suite 2600,
Boston, MA 02199-7610

 

•   David L. Bryant, GableGotwals, 100 ONEOK Plaza, 100 West Fifth Street,
Tulsa, OK 74103-4217

 

•   Bruce A. Ericson, Pillsbury Winthrop Shaw Pittman LLP, Four Embarcadero
Center, 22nd Floor, P.O. Box 2824, San Francisco, CA 94126-2824.

18. What is the difference between objecting and opting out?

Objecting is simply telling the Court that you do not like something about the
proposed Settlement. You can object only if you are a Class member and stay in
the Class. Opting out is telling the Court that you do not want to be part of
the Class. If you opt out, you may not object to the Settlement because the case
no longer affects you.

THE COURT’S SETTLEMENT HEARING

The Court will hold a hearing to decide whether to approve the proposed
Settlement. You may attend and you may ask to speak, but you do not have to.

19. When and where will the Court decide whether to approve the proposed
Settlement?

The Court will hold a Settlement Hearing at [TIME], on [DATE], at the Tulsa
County Courthouse, 500 South Denver Avenue, Tulsa, Oklahoma 74103. At the
hearing the Court will consider whether to approve the Settlement. If there are
objections, the Court will consider them. The Court may listen to people who
have asked to speak at the hearing. The Court may also decide how much to pay to
Class Counsel and the Lead Plaintiff. After the Settlement Hearing, the Court
will decide whether to approve the Settlement. We do not know how long these
decisions will take. You should be aware that the Court may change the date and
time of the Settlement Hearing without another notice being sent to Class
members. If you want to attend the hearing, you should check with Class Counsel
beforehand to be sure that the date or time has not changed.

 

9



--------------------------------------------------------------------------------

20. Do I have to come to the hearing?

No. Class Counsel will answer questions the Court may have. But, you are welcome
to come at your own expense. If you send an objection, you do not have to come
to Court to talk about it. As long as you mailed your written objection on time,
the Court will consider it. You may also pay your own lawyer to attend, but it
is not necessary. Class members do not need to appear at the hearing or take any
other action to show their approval.

21. May I speak at the hearing?

If you object to the Settlement, you may ask the Court for permission to speak
at the Settlement Hearing. To do so, you must file an objection (see question 17
above) that says that it is your “Notice of Intention to Appear in the
Syntroleum Shareholder Litigation.” If you request to speak and desire to
present evidence at the Settlement Hearing, you must include in your written
objections the identity of any witnesses you may call to testify and exhibits
you intend to introduce into evidence at the Settlement Hearing. You cannot
speak at the hearing if you opt out.

IF YOU DO NOTHING

22. What happens if I do nothing at all?

If you do nothing, you will receive a Settlement payment if the Court approves
the Settlement and if you are entitled under the Settlement to receive payment.

GETTING MORE INFORMATION

23. Are there more details about the proposed Settlement?

This Notice summarizes the proposed Settlement. You can obtain answers to common
questions regarding the proposed Settlement at www.SyntroleumLitigation.com or
by contacting the Settlement Administrator toll-free at 1-855-730-8615 or
info@SyntroleumLitigation.com.

24. How do I get more information?

For even more detailed information concerning the matters involved in this
Consolidated Action, you or your lawyer may inspect the orders entered by the
Court and the other papers filed in the Consolidated Action, at the office of
the Clerk of Court in the Tulsa County Courthouse, 500 South Denver Avenue,
Tulsa, Oklahoma 74103, during regular business hours.

PLAN OF ALLOCATION OF NET SETTLEMENT FUND AMONG CLASS MEMBERS

The total possible “Settlement Fund” is $2.8 million. The Settlement Fund, less
all Class Counsel costs, fees, and expenses and less any distributions
attributable to Class members who opt out (the “Net Settlement Fund”) shall be
distributed, pro rata, to the holders of record of at least one (1) share of
Syntroleum stock as of June 11, 2014 who have not opted out of this
Settlement. Shareholders who did not own at least one (1) share of Syntroleum
stock as of June 11, 2014 are not eligible to receive distributions from the
Settlement Fund.

 

10



--------------------------------------------------------------------------------

Even if you do not qualify for a payment under this Plan of Allocation, you are
still bound by the Settlement and its release of claims against the Released
Parties unless you opt out. The Settlement and the Final Judgment and Order of
Dismissal with Prejudice dismissing this Consolidated Action will bind all Class
members who do not opt out.

Distributions will be made to Class members after the Court has finally approved
the Settlement.

INTERIM INJUNCTION

The Court has ordered that, before the Settlement Hearing, you may not begin,
continue, or assist with any litigation anywhere that asserts any Settled Claims
in any other capacity.

SPECIAL NOTICE TO SECURITIES BROKERS AND OTHER NOMINEES

If you held Syntroleum common stock during the Class Period for the beneficial
interest of an individual or organization other than yourself, you must either:
(a) WITHIN FIVE (5) DAYS OF YOUR RECEIPT OF THIS NOTICE request from the
Settlement Administrator sufficient copies of the Notice to forward to all such
beneficial owners, and WITHIN FIVE (5) DAYS OF RECEIPT OF THOSE NOTICES, forward
to all such beneficial owners; or (b) WITHIN FIVE (5) DAYS OF YOUR RECEIPT OF
THIS NOTICE provide a list of the names and addresses of all such beneficial
owners by email to Nominees@syntroleumlitigation.com or by mail to: Syntroleum
Litigation, c/o KCC Class Action Services, PO Box 40007, College Station, TX
77842-4007. If you choose the second option, the Settlement Administrator will
send a copy of the Notice to the beneficial owners. Upon full compliance with
these directions, such nominees may seek reimbursement of their reasonable
expenses actually incurred, by providing the Settlement Administrator with
proper documentation. Copies of this Notice may also be obtained from
www.SytroleumLitigation.com, by calling the Settlement Administrator toll-free
at 1-855-730-8615 or by emailing the Settlement Administrator at
Nominees@syntroleumlitigation.com.

DATED: [DATE]

BY ORDER OF THE COURT

Tulsa County District Court

 

11



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA

 

IN RE SYNTROLEUM CORP.

SHAREHOLDER LITIGATION

  

Case No. CJ-2013-5807

(Consolidated)               

This Document Relates To:

ALL ACTIONS

   ORDER AND FINAL JUDGMENT

WHEREAS, the Stipulation and Agreement of Compromise, Settlement and Release,
dated June     , 2016 (the “Stipulation,” which along with the defined terms
therein, is incorporated herein by reference) was presented to the Court at the
Settlement Hearing on             , pursuant to the Order Granting Preliminary
Approval of Stipulation and Agreement of Compromise, Settlement and Release, and
Scheduling Order Related Thereto, entered on             , 2016 (the
“Preliminary Approval and Scheduling Order”);

WHEREAS, the Stipulation was joined and consented to by all Parties to the
consolidated putative class action captioned under the case name In re
Syntroleum Corporation Shareholder Litigation, Consolidated CJ-2013-5807,
pending in the District Court in and for Tulsa County, State of Oklahoma (the
“Consolidated Action”) and by Sooner Holdings Trust (f/k/a Syntroleum
Corporation and Sooner Holdings, Inc., hereinafter “Syntroleum”);

WHEREAS, the Notice of Pendency of Class Action, Proposed Settlement of Class
Action, Settlement Hearing and Right to Appear (the “Notice”) has been
disseminated to the Class in accordance with the Notice and Preliminary Approval
and Scheduling Order;

WHEREAS, pursuant to the Notice and Preliminary Approval and Scheduling Order,
this Court preliminarily certified the Class (as defined below); and

WHEREAS, the Court, having heard and considered the evidence in support of the
proposed settlement at the Settlement Hearing; the attorneys for their
respective parties

 

1



--------------------------------------------------------------------------------

having been heard; an opportunity to be heard having been given to all other
persons requesting to be heard in accordance with the Notice and the Preliminary
Approval and Scheduling Order; the Court having determined that the Notice to
the Class was full, adequate and sufficient; and the entire matter of the
settlement (the “Settlement”) having been heard and considered by the Court;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED, this      day of         , 2016,
that:

1. Each of the provisions of Oklahoma Statutes, tit. 12, § 2023(A) has been
satisfied and the Consolidated Action has been properly maintained according to
the provisions of §§ 2023(B)(3) and 2023(D)(3). Specifically, this Court finds
that:

(a) the members of the Class are so numerous that separate joinder of each
member is impracticable;

(b) there are questions of law or fact common to the Class;

(c) the claims or defenses of the Lead Plaintiff is typical of the claims or
defenses of the Class;

(d) the Lead Plaintiff has fairly and adequately protected the interests of the
Class;

(e) the questions of law or fact common to the members of the class predominate
over any questions affecting only individual members, and that a class action is
superior to other available methods for the fair and efficient adjudication of
the controversy; and

(f) all members of the Class are residents of this state, or are nonresidents of
this state who have a significant portion of the nonresident’s cause of action
arising from conduct occurring within the state.

 

2



--------------------------------------------------------------------------------

2. The Consolidated Action is finally certified, for settlement purposes only,
as an opt-out class action pursuant to Oklahoma Statutes, tit. 12, §§ 2023(A)
and 2023(B)(3), on behalf of a class consisting of all holders of Syntroleum
stock (and all representatives thereof) who held Syntroleum stock at any time
between December 17, 2013 and the date of the filing of Syntroleum’s certificate
of dissolution with the Secretary of State of Delaware (June 11, 2014),
excluding any member that has timely sought exclusion or opted out, the
Defendants named in the Second Amended Consolidated Class Action Petition or any
of its predecessor petitions in this Consolidated Action or any of the Actions
consolidated herein, and any person, firm, trust, corporation, or other entity
related to or affiliated with any Defendant (the “Class”).

3. Pursuant to Oklahoma Statutes, tit. 12, §§ 2023(A) and 2023(B)(3) Lead
Plaintiff Thomas Victor is certified as Class representative and Faruqi &
Faruqi, LLP and Monteverde & Associates, PC (“Plaintiffs’ Counsel”) shall be
designated Class counsel.

4. The Notice was disseminated to the Class pursuant to and in the manner
directed by the Scheduling Order. Proof of the dissemination of the Notice has
been filed with the Court. The form and manner of the Notice is the best notice
practicable under the circumstances and has been given in full compliance with
each of the requirements of due process and Oklahoma Statutes, tit. 12, §§ 2023,
2023.1.

5. All members of the Class are bound by this Order and Final Judgment (the
“Order and Judgment”), as full and adequate notice of the proceedings was given
and a full opportunity to be heard was provided to members of the Class.

6. The Settlement and the proposed plan of allocation for the Settlement is
fair, reasonable, adequate, and in the best interests of the Class, and it is
hereby approved pursuant to Oklahoma Statutes, tit. 12, §§ 2023, 2023.1. The
Parties to the Settlement are

 

3



--------------------------------------------------------------------------------

authorized and directed to comply with and to consummate the Settlement in
accordance with its terms and provisions, and the Clerk of Court is directed to
enter and docket this Order and Judgment.

7. Without affecting the finality of this Order and Judgment, this Court hereby
retains jurisdiction for the purposes of protecting and implementing the
Settlement and the terms of this Order and Final Judgment, including the
resolution of any disputes that may arise with respect to the effectuation of
any of the provisions of the Stipulation, and for the entry of such further
orders as may be necessary or appropriate in administering and implementing the
terms and provisions of the Settlement and this Order and Final Judgment.

8. This Order and Judgment releases, dismisses with prejudice, and effects a
permanent injunction barring, among other things, any and all manner of claims,
demands, rights, actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, costs, expenses, matters, and issues
known or unknown, asserted or unasserted, contingent or absolute, suspected or
unsuspected, disclosed or undisclosed, liquidated or unliquidated, matured or
unmatured, accrued or unaccrued, apparent or unapparent, that have been or could
have been asserted in the Consolidated Action, any of the Actions, or any other
court, tribunal, or proceedings (including but not limited to any claims arising
under federal, state, foreign, statutory or common law, including the federal
securities laws, any state disclosure law or any claims for quasi-appraisal), by
or on behalf of Plaintiffs or any member of the Class or derivatively on behalf
of Syntroleum, whether individual, direct, class, derivative, representative,
legal, equitable, or any other type or in any other capacity (collectively, the
“Releasing Persons”), against the Individual Defendants, Syntroleum, Piper
Jaffray & Co., Renewable Energy Group, Inc., REG Synthetic Fuels, LLC, REG
Geismar, LLC, Sooner

 

4



--------------------------------------------------------------------------------

Holdings Trust, the Trustee of Sooner Holdings Trust, or any of their respective
families, parent entities, controlling persons, associates, affiliates,
investment funds, or subsidiaries and each and all of their respective past or
present officers, directors, stockholders, principals, representatives,
employees, attorneys, financial or investment advisors, insurers, consultants,
accountants, investment bankers, commercial bankers, entities providing fairness
opinions, advisors or agents, heirs, executors, trustees, general or limited
partners or partnerships, limited liability companies, members, joint ventures,
personal or legal representatives, estates, administrators, predecessors,
successors, or assigns (the “Released Persons”), whether or not each of the
Released Persons was named, served with process, or appeared in the Consolidated
Action or any of the Actions, which any of the Releasing Persons ever had, now
have, or may have had by reason of, arising out of, relating to, or in
connection with (i) the acts, events, facts, matters, transactions, occurrences,
statements, representations, or omissions, or any other matters whatsoever that
were or that could have been set forth in the Petition, or any of its
predecessor petitions in this Consolidated Action or the Actions; (ii) the
Transaction, or (iii) the Proxy and any other agreements, compensation or
disclosures made in connection with the Transaction (the “Settled Claims”).

9. This Order and Judgment further releases

a. The Plaintiffs and Plaintiffs’ counsel from any and all claims or sanctions,
known or unknown, accrued or unaccrued, against Plaintiffs and Plaintiffs’
counsel arising out of or relating to the acts, events, facts, matters,
transactions, occurrences, statements, or representations, or any other matter
whatsoever set forth in or otherwise related, directly or indirectly, to the
Transaction; provided, however, that the release shall not include any release
of the right to enforce the Stipulation or the Settlement.

 

5



--------------------------------------------------------------------------------

b. The REG Defendants and their parents, subsidiaries, affiliates, directors,
officers, employees, agents, attorneys and insurance carriers (the “REG
Affiliates”) from any and all claims, demands, rights, actions, causes of
action, liabilities, damages, losses, obligations, judgments, duties, suits,
costs, expenses, matters, and issues known or unknown, asserted or unasserted,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent
or unapparent that Syntroleum and the Individual Defendants, on behalf of
themselves and their parents, subsidiaries, affiliates, directors, officers,
employees, agents, attorneys, personal or legal representatives, heirs,
successors, assigns and insurance carriers (the “Syntroleum Affiliates”), had
against the REG Affiliates (or any of them) pertaining in any way to the defense
or settlement of the Consolidated Actions, including but not limited to claims
for indemnity or contribution, but excluding from this release the rights and
obligations (if any) of Syntroleum and the REG Defendants under the Asset
Purchase Agreement among them dated as of December 17, 2013.

c. The Syntroleum Affiliates from any and all claims, demands, rights, actions,
causes of action, liabilities, damages, losses, obligations, judgments, duties,
suits, costs, expenses, matters, and issues known or unknown, asserted or
unasserted, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured, accrued or
unaccrued, apparent or unapparent that the REG Affiliates had against the
Syntroleum Affiliates (or any of them) pertaining in any way to the defense or

 

6



--------------------------------------------------------------------------------

settlement of the Consolidated Actions, including but not limited to claims for
indemnity or contribution, but excluding from this release the rights and
obligations (if any) of Syntroleum and the REG Defendants or their respective
parents, subsidiaries, affiliates, directors, officers, employees, or agents,
under the Asset Purchase Agreement among them dated as of December 17, 2013.

10. The release and discharge included in this Order and Judgment extends to
claims that the Releasing Persons do not know or suspect exist in his, her, or
its favor at the time of the release of the Settled Claims as against the
Released Persons, including without limitation those that, if known, might have
affected the decision to enter into the Settlement. The Settlement and the
Judgment is intended to extinguish all Settled Claims and consistent with such
intentions, the Releasing Persons shall waive and relinquish, to the fullest
extent permitted by law, the provisions, rights, and benefits of any state,
federal, or foreign law or principle of common law, which may have the effect of
limiting the release set forth above, including any rights pursuant to section
1542 of the California Civil Code (or any similar, comparable or equivalent
provision of any federal, state, or foreign law, or principle of common law)
which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Court finds that the Releasing Persons acknowledged that both the foregoing
waiver and the inclusion of “Unknown Claims” (defined below) in the definition
of “Settled Claims” were separately bargained for, each is a material element of
the Settlement, and each was relied upon by each and all of the Parties and
Syntroleum in entering into this Stipulation. The Releasing Persons acknowledged
that they may discover facts in addition to or different from those that they
now know or believe to be true with respect to the Settled Claims, but that it
is their

 

7



--------------------------------------------------------------------------------

intention to completely, fully, finally and forever compromise, settle, release,
discharge, extinguish, and dismiss any and all Settled Claims, known or unknown,
suspected or unsuspected, contingent or absolute, accrued or unaccrued, apparent
or unapparent, which now exist, or heretofore existed, or may hereafter exist,
and without regard to the subsequent discovery or existence of additional or
different facts. The Plaintiffs acknowledged, and the members of the Class by
operation of law shall be deemed to have acknowledged, that “Unknown Claims” are
expressly included in the definition of “Settled Claims.” “Unknown Claims” means
any claim that the Plaintiffs or any member of the Class does not know or
suspect exists in his, her or its favor, or derivatively in Syntroleum’s favor,
at the time of the release of the Settled Claims as against one or more of the
Released Persons, including without limitation those which, if known, might have
affected the decision to enter into or object to the Settlement.

11. Plaintiffs and all members of the Class, and any of them either directly,
representatively, derivatively or in any other capacity, are permanently barred
and enjoined from commencing, prosecuting, instigating or in any way
participating in, promoting the commencement or prosecution of, or continuing to
litigate any action or other proceeding asserting any Settled Claims against any
Released Person. The Settled Claims are compromised, settled, released,
discharged, and dismissed with prejudice by virtue of this Order and Judgment.

12. Pursuant to Oklahoma Statutes, tit. 12, § 2023(G), the Court has considered
whether to appoint an attorney to represent the Class in the hearing on the
issue of the amount of attorney fees or whether to refer the matter to a
referee. The Court decided [not] to appoint an attorney to represent the class
on the issue of attorney fees, and the Court decided [not] to refer the matter
to a referee. [Attorney              was appointed to represent the Class on the
issue of the amount of attorney fees.] [The matter was referred to             
to act as referee on the issue of attorney fees.]

 

8



--------------------------------------------------------------------------------

13. Plaintiffs’ counsel are awarded attorneys’ fees and expenses in the total
amount of $        , which the Court finds to be fair and reasonable, and such
amount shall be paid to Plaintiffs’ counsel in accordance with the terms of the
Stipulation.

14. Thomas Victor shall be awarded an incentive award in the amount of
$        .

15. The effectiveness of this Order and Judgment and the obligations of
Plaintiffs and Defendants under the Settlement are not conditioned upon or
dependent upon any award of attorneys’ fees or expenses to Plaintiffs’ counsel,
or the Lead Plaintiff incentive award.

16. This Order and Judgment shall not be deemed a presumption, concession or
admission by any Defendant of any fault, liability or wrongdoing as to any facts
or claims that have been or might be alleged or asserted in the Consolidated
Action or in any other action or proceeding that has been, will be, or could be
brought, and shall not be interpreted, construed, deemed, invoked, offered, or
received in evidence or otherwise used by any person in the Consolidated Action,
or in any other action or proceeding, whether civil, criminal or administrative,
for any purpose. Nothing contained herein shall be deemed, interpreted or used
to infer that any of Plaintiffs’ claims were infirm, weak, or lacked merit when
filed. In addition, Defendants may file the Stipulation, the Order and Judgment,
or both in any action that may be brought or is pending against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or reduction
or any other theory of claim preclusion or issue preclusion or similar defense
or counterclaim.

 

9



--------------------------------------------------------------------------------

17. The Consolidated Action is hereby dismissed with prejudice on the merits,
without fees or costs to any party, including Renewable Energy Group, Inc. and
REG Synthetic Fuels, LLC, except as provided herein.

Dated:            , 2016.

 

 

Linda G. Morrissey, District Judge

 

10